DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-27, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reens US 8,128,069 (hereafter Reens) and further in view of Novotny et al. US 7,673,859 (hereafter Novotny).

Regarding claim 21, Reens teaches an air conditioner (Fig 2a, col 1 lines 15-21), comprising:
a cabinet assembly (assembly comprising 18) forming an inner space (inner space of duct 18), the cabinet assembly having an inlet through which air of an indoor space is introduced into the inner space (col 5 lines 36-39, where one of ordinary skill would understand that typical residential duct systems have an air intake/inlet in at least one room);
a humidification assembly (assembly comprising container 26) disposed within the cabinet assembly to generate humidified air using evaporated water (col 6 lines 20-42),
wherein the humidification assembly comprises a steam housing (housing of container 26) in which water is stored and in which stored water is evaporated (col 6 lines 20-42), the steam housing having an air inlet (59) through which air in the inner space is introduced into the steam housing and a humidified air outlet (outlet of opening 56 on right most tube 32 in Fig 2a) through which the humidified air is discharged (col 5 lines 45-63).
Reens further teaches where the water level is controlled (col 6 lines 20-32).
Reens does not teach a water pipe, connected to the steam housing, through which water leaking from the steam housing flows, wherein the water pipe is disposed closer to the air inlet than to the humidified air outlet.
Novotny teaches a humidifier (abstract) comprising a water pipe (56 in Fig 1), connected to the steam housing (housing of 22), through which water leaking from the steam housing flows in order to provide a drain (col 4 line 63 – col 5 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steam housing (housing of container 26) of Reens by incorporating the water pipe (56) of Novotny in order to provide a drain (col 4 line 63 – col 5 line 5).
MPEP §2144.04 VI C states that mere rearrangement of parts which would not have modified the operation of the device do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water pipe (56 of Novotny) location, such as to wherein the water pipe is disposed closer to the air inlet than to the humidified air outlet, as a matter of obvious rearrangement of parts (MPEP §2144.04 VI C).

Regarding claim 22, Reens in view of Novotny teaches all the limitations of claim 21. Reens further teaches wherein the air inlet and the humidified air outlet are disposed on an upper surface of the steam housing and are spaced apart from each other (as shown in Fig 2a).

Regarding claim 23, Reens in view of Novotny teaches all the limitations of claim 21. Reens further teaches wherein a surface area of the air inlet is larger than a surface area of the humidified air outlet (where one of ordinary skill would recognize that the surface area of the air inlet 59 would be larger than the surface area of the single opening 56 of the right most tube 32 in order to avoid excessive pressure drops).

Regarding claim 24, Reens in view of Novotny teaches all the limitations of claim 21. 
Reens does not teach wherein a surface area of the humidified air outlet is in a range of 1/2 to 2/3 of a surface area of the air inlet.
Reens teaches in the Fig 2b embodiment where humidity can be conveyed without the use of the dispersal structure of Fig 2a in order to simplify the system (col 7 lines 20-32). Reens teaches where the conduit is sized to deliver the humidified air without droplets to the duct (col 3 lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the system without a dispersal structure of Reens Fig 2b in order to simplify the system (col 7 lines 20-32). 
MPEP §2144.05 II states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit size (and therefore the outlet size, where the outlet size is the entry portion of the conduit), such as to wherein a surface area of the humidified air outlet is in a range of 1/2 to 2/3 of a surface area of the air inlet, in order to optimize the size (MPEP §2144.05 II) to deliver the humidified air without droplets to the duct (col 3 lines 23-26).

Regarding claim 25, Reens in view of Novotny teaches all the limitations of claim 21. Reens further teaches wherein a distance between the humidified air outlet and a bottom surface of the steam housing is greater than a distance between the air inlet and the bottom surface of the steam housing (see Fig 2a, where the bottom of the air inlet is lower than the humidified air outlet).

Regarding claim 26, Reens in view of Novotny teaches all the limitations of claim 21.
Reens does not teach wherein water flowing to the steam housing flows through the water pipe.
Novotny teaches wherein water flowing to the steam housing flows through the water pipe in order to fill and drain the steam housing via the water pipe (col 4 line 63 – col 5 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steam housing (housing of container 26) of Reens by incorporating the water pipe (56) of Novotny in order to fill and drain the steam housing via the water pipe (col 4 line 63 – col 5 line 5).

Regarding claim 27, Reens in view of Novotny teaches all the limitations of claim 22.
Reens does not teach wherein the water pipe is disposed at a lower end of a peripheral surface and at a side of the steam housing having the air inlet.
MPEP §2144.04 VI C states that mere rearrangement of parts which would not have modified the operation of the device do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water pipe (56 of Novotny) location, such as to wherein the water pipe is disposed at a lower end of a peripheral surface and at a side of the steam housing having the air inlet, as a matter of obvious rearrangement of parts (MPEP §2144.04 VI C).

Regarding claim 33, Reens in view of Novotny teaches all the limitations of claim 21. Reens further teaches where the water level is controlled (col 6 lines 20-32).
Reens does not teach a water level sensor to sense a lowest water level and a highest water level in the steam housing, wherein the air inlet is spaced a predetermined distance above the highest water level in the steam housing.
Novotny teaches a humidifier (abstract) comprising a water level sensor (36/34) to sense a lowest water level (col 4 lines 41-42, “low level water sensor”) and a highest water level (col 4 line 41, “high level water sensor”) in the steam housing, wherein the air inlet is spaced a predetermined distance above the highest water level in the steam housing (where the air inlet’s distance of the reservoir is fixed). Novotny teaches where the water level sensor allows for water level detection (col 4 lines 33-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Fig 2a) of Reens by incorporating the water level sensor of Novotny (36/34) in order to detect the water level (col 4 lines 33-62).

Regarding claim 34, Reens in view of Novotny teaches all the limitations of claim 33. 
Reens does not teach wherein the water level sensor protrudes from an upper surface of the steam housing towards an inside of the steam housing, and is disposed between the air inlet and the humidified air outlet.
Novotny teaches wherein the water level sensor protrudes from an upper surface of the steam housing towards an inside of the steam housing (as shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor of Novotny (36/34) in order to detect the water level (col 4 lines 33-62).
MPEP §2144.04 VI C states that a rearrangement of parts is an obvious design choice if it does not modify the operation of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor disposed between the air inlet and the humidified air outlet as a matter of obvious design choice which would not have modified the operation of the device (i.e. the water level could be taken at any point in the reservoir).

Regarding claim 35, Reens in view of Novotny teaches all the limitations of claim 33. 
Reens does not teach the water level sensor comprising; a first water level sensor to sense the lowest water level when water in the steam housing reaches a lower end of the first water level sensor; and a second water level sensor to sense a highest water level of the second water level sensor when the water in the steam housing reaches the lower end, wherein the air inlet is spaced above the lower end of the second water level sensor.
Novotny teaches the water level sensor comprising; a first water level sensor (36) to sense the lowest water level when water in the steam housing reaches a lower end of the first water level sensor (col 4 lines 33-62); and a second water level sensor (34) to sense a highest water level of the second water level sensor when the water in the steam housing reaches the lower end (col 4 lines 33-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the water level sensor of Novotny (36/34) in order to detection the water level (col 4 lines 33-62).
The modification would have resulted in wherein the air inlet is spaced above the lower end of the second water level sensor because the air inlet, if below the high water level, would allow water leakage.

Regarding claim 39, Reens in view of Novotny teaches all the limitations of claim 21. Reens further teaches wherein the humidification assembly supplies the humidified air to a discharge flow channel (tube 32) through which air in the inner space is discharged to the indoor space.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Reens in view of Novotny as applied to claim 21 above and further in view of Kim et al. WO2016190527 published 12 Jan. 2016 as translated by US20180147594 (hereafter Kim).

Regarding claim 36, Reens in view of Novotny teaches all the limitations of claim 21. 
Reens does not teach wherein the humidification assembly further comprises: a humidification fan, disposed at an upper side of the steam housing, configured to move air in the inner space to flow to a water storage of the steam housing through the air inlet.
Kim teaches wherein the humidification assembly (Fig 2) further comprises: a humidification fan (30), configured to move air in the inner space to flow to a water storage of the steam housing through the air inlet (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the fan of Kim (30) in order to move air (¶32)
MPEP §2144.04 VI C states that a rearrangement of parts is an obvious design choice if it does not modify the operation of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the fan disposed at an upper side of the steam housing as a matter of obvious design choice which would not have modified the operation of the device.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Reens in view of Novotny as applied to claim 21 above and further in view of Whitmer et al. US 2,035,628 (hereafter Whitmer).

Regarding claim 36, Reens in view of Novotny teaches all the limitations of claim 21. 
Reens does not teach wherein the air conditioner further comprises: a filter assembly disposed inside the air inlet, to filter air in an indoor space and to supply the filtered air to the indoor space.
Whitmer teaches an air conditioner (Fig 1) wherein the air conditioner further comprises: a filter assembly (13) disposed inside the air inlet, to filter air in an indoor space and to supply the filtered air to the indoor space in order to filter the air (page 1, col 1, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reens Fig 2a by incorporating the filter of Whitmer (13) in order to filter the air (page 1, col 1, lines 17-20).


Allowable Subject Matter
Claims 28-32 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the closest prior art is KR20100013525. The prior art teaches a humidified air generator (60), a water tank (21), and a drain assembly (22). The prior art does not teach wherein the water connection pipe comprises: a first connection pipe connected with the chamber housing pipe, through which water drained from the water supply assembly flows; a second connection pipe connected with the humidified air generator, through which water suctioned into the humidified air generator and water drained from the humidified air generator flow; a third connection pipe connected with the drain inlet, through which water suctioned into the drain assembly flows; and a three-way pipe connected with the first connection pipe, the second connection pipe, and the third connection pipe. The modification would not have been obvious because the features are not taught by the prior art. No prior art, alone or in combination, teaches all the limitations of claim 28.
Claims 29-32 depend upon claim 28.
Regarding claim 38, the closest prior art is Reens US 8,128,069. Reens teaches all the limitations of claim 21, but does not teach a heat exchange assembly in the air inlet and the drain pan in the lower portion. The modification would not have been obvious because the prior art does not teach the feature and therefore no motivation is provided to modify the prior art. No prior art, alone or in combination, teaches all the limitations of claim 38.


Response to Arguments
The following is a response to Applicant’s arguments filed 21 Apr. 2022:

Applicant argues that the claim 24 and 35 objections to informalities are overcome by amendment. 
Examiner agrees and the objections are withdrawn.

Applicant argues that the 112b rejections are overcome by amendment. 
Examiner agrees and the rejections are withdrawn.

Applicant argues that the 102 rejections in view of Reens are overcome by amendment. 
Examiner agrees and the rejections are withdrawn. However, upon further search and/or consideration claim 21 is unpatentable in view of Reens and Novotny.

Applicant alleges that claim 21 is not taught by Reens in view of Novotny.
Examiner disagrees. However, Applicant has not presented arguments as to why the prior art does not teach the limitations of claim 21, thus further arguments by Examiner cannot be presented. Examiner directs Applicant to the current rejection of claim 21 for a more detailed explanation of how the prior art of Reens and Novotny teaches claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776